Citation Nr: 0306294	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for chronic brain 
syndrome with brain trauma, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel





INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 2002, the RO granted an 
increased evaluation from 30 percent to 50 percent for the 
service-connected chronic brain syndrome with brain trauma.  

In December 2002 the RO denied service connection for a right 
knee disorder, supdural hematoma, and post-traumatic stress 
disorder.  The appellant has not not appealed this 
determination.

In December 2002, the RO rated the veteran as incompetent.  
The appellant in this claim is the veteran's wife and payee 
for his monetary benefits from VA.

A review of the record reflects that a motion to advance on 
the docket was filed in March 2003.  By letter dated in March 
2003, the Board ruled favorably on the motion to advance this 
case on the docket.  See 38 C.F.R. § 20.900(c) (2002). 


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and, all available evidence for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's chronic brain syndrome with brain trauma is 
productive of moderate impairment in judgment and behavior 
and moderate impact on occupational attainment. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for chronic 
brain syndrome with brain trauma have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for benefits.  This law also eliminated the concept of 
a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in a claim that was not well-grounded.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a)).

In this case, the RO has provided the veteran and his 
representative with notice of the information and evidence 
necessary to substantiate his claim in the rating decision, 
Statement of the Case, and Supplemental Statements of the 
Case.  The record further reflects that the RO specifically 
notified the veteran of the VCAA and its applicability to his 
claims for benefits.  The veteran was advised of the 
information to be obtained in support of his claim and of 
action undertaken by VA to assist him in this regard.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
also shows that the RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran in 
support of his claim.  In this regard, private medical 
records, and VA examination and outpatient reports have been 
associated with the claims file.  Additionally, the veteran 
has provided written evidence in support of his claim.  The 
Board notes that no other potential sources of additional 
relevant evidence has been identified by the veteran or the 
record.  Accordingly, the Board is satisfied that VA has 
fulfilled its duty to assist and the notice requirements of 
the VCAA. 

Factual Background

Service medical records show the veteran sustained a head 
injury in February 1946.  He was subsequently hospitalized in 
April 1946 and again in July 1946.  The final diagnosis was 
severe anxiety reaction manifested by insomnia, irritability, 
and personality change.  The veteran was thereafter admitted 
for observation and examination in conjunction with VA 
examination in 1955.  Neurological evaluation confirmed 
residuals of concussion.  The final diagnosis was chronic 
brain syndrome associated with brain trauma, mild.  The 
veteran was evaluated with minimal impairment associated with 
this disability.

In May 1955, the RO granted service connection for chronic 
brain syndrome with brain trauma, mild and assigned a 30 
percent evaluation for this disability.  The evaluation of 30 
percent remained in effect until the current claim.

Medical records show the veteran was privately hospitalized 
in July 1997 for stroke with left sided weakness, numbness, 
and a drop in the left side of the face.  These records 
reference a history of syncopal episodes.  Diagnostic 
evaluation confirmed mild carotid artery disease.  Findings 
on computerized tomography (CT scan) were consistent with 
stroke.

A report of VA examination in October 1997 contains a 
diagnostic impression of organic brain syndrome.  In 
conjunction with this examination, the veteran complained of 
dizziness and memory deficit.  It was noted that the veteran 
was functioning well while employed at that time.  It was 
also noted that the veteran was not being seen for 
psychiatric evaluation, but was being followed in the 
neurology clinic for a history of TIAs and heart problems.  
He was also evaluated with mild cerebral vascular accident 
(CVA) with mild hemisensory deficit on the left side.

On VA examination in June 1998, the veteran was evaluated 
with diffuse cerebrovascular disease with mild dementia, left 
sensory, and mild motor residuals from old CVA affecting the 
left side of the body.  The veteran was noted to be very 
feeble and unable to function with the activities of daily 
life.  It was noted that the veteran had retired in 1997.

In a September 1998 private medical report, the physician 
noted a diagnostic assessment which includes a finding of 
status post head injury with secondary cognitive impairment.  
In a separate medical statement, dated in December 1998, 
another private physician noted that the (September 1998) 
neurological consultation showed neurological symptoms 
secondary to the head injury during service.

In March 1999, the veteran was privately hospitalized for a 
subdural hematoma.  The medical report indicated the veteran 
suffered sudden onset of headache, nausea, dizziness, and 
bilateral upper extremity numbness.  He underwent evacuation 
of the subdural hematoma.  The final diagnosis was chronic 
subdural hematoma with acute component. 

A second March 1999 private hospital report notes the veteran 
presented in March 1999 with complaints of increasing gait 
disturbance, sleepiness, and speech problems.  The diagnostic 
assessment included findings of subdural hematoma, history of 
fall; head trauma with surgery; history of CVA; and history 
of hypertension.  These records also document complaints of 
increased confusion, generalized depression, nightmares, and 
increased anxiety.

VA medical examination report, dated in January 1999, 
contains a diagnostic impression of small vessel disease of 
the brain with dementia and transient ischemic attack (TIA)-
like symptoms; anxiety reaction with personality change post 
head injury in 1946; memory loss due to mild dementia; 
carotid artery disease in neck due to arteriosclerotic vessel 
disease; bladder removal; status post appendectomy; 
gastritis; glaucoma of both eyes with bilateral cataracts; 
degenerative bone and disc disease of the cervical spine. 

The veteran received private medical treatment from 1999 to 
June 2001 for several disorders.  

The record reflects the veteran underwent VA physical 
examination in July 2001.  That medical report indicates the 
veteran presented with complaints of forgetfulness, and an 
inability to manage his affairs.  The diagnostic impression 
was laceration occipital scalp and concussion in 1946; 
TIA/strokes with minimal residual left hemiparesis; status 
post bur hole with evacuation of left subdural hematoma in 
1999; and mild dementia, most likely related to TIA and 
strokes.  It was the impression of the examiner that there 
was no likely relationship between the in service head trauma 
and the subsequent subdural hematoma suffered in 1999.

VA psychiatric examination was conducted in July 2001.  The 
veteran reported complaints of severe, left sided chronic 
headaches reportedly precipitated by stress.  He also 
reported symptoms of flashbacks, nightmares, and hearing the 
voices of fellow service members who served with the veteran 
in the Philippines.  The report noted that the veteran's wife 
reported the veteran fell in March 1999, although the veteran 
denied striking his head.  Objectively, the examiner noted he 
was unable to administer a quantitative mental status 
examination due to the veteran's rising stress level, and 
complaint of a worsening headache.  During the interview, the 
veteran was oriented to person and place, and grossly 
oriented to time.  There were no indications of clouded or 
otherwise impaired awareness.  The veteran was able direct 
his attention.  He performed poorly on digit repetition 
tasks, but performed within normal range on comprehension 
task.  There was no clinically significant indication of 
difficulty with language.  Comprehension, repetition, and 
object  naming were within expectation.  It was noted that 
the veteran's ability to learn and remember new information, 
visual and verbal, was poor.  The veteran was unable to 
correctly repeat four unrelated words and after five trials 
was unable to recognize any of the words presented following 
a five minute delay.  The veteran was also unable to 
reproduce two simple figures from memory, although he was 
able to adequately copy them.  He was unable to perform 
simple mathematical calculations.  He demonstrated concrete 
reasoning.  The examiner noted that during the interview, the 
veteran appeared to experience some difficulty at times 
comprehending the meaning of questions posed to him, and that 
this circumstance appeared to reflect the veteran's current 
intellectual limitations more than language related 
comprehension deficits.  The diagnostic impression was 
chronic brain syndrome, moderate impact on occupational 
attainment; and vascular dementia, moderate.  The veteran was 
evaluated with a current Global Assessment of Functioning 
score in the range of 40 to 45, and a lifetime range of 80 to 
90.

In his assessment, the examiner concluded that there was a 
reasonable likelihood that the veteran's in service head 
injury was at least partially responsible for the observed 
deficits in judgment and behavior shown on examination.  This 
finding was predicated upon a review of the documented 
medical history, and in particular, observations made 
regarding the veteran proximate to the head injury and 
thereafter.  It was further the examiner's finding that these 
deficits of judgment and behavior resulted in moderate 
impairment and that the chronic brain syndrome had only a 
moderate impact on occupational attainment.  The examiner 
noted that the findings of record showed the veteran was not 
intellectually compromised prior to or following the in 
service head injury.  In this context, the examiner 
determined that the demonstrated worsening of the veteran's 
cognitive status over the past 10 years appeared most 
reasonably attributable to the aging process and vascular 
problems.  It was the opinion of the examiner that the impact 
of the subdural hematoma and vascular dementia was possibly 
more severe in light of the in service head injury.  
Nevertheless, the examiner concluded that the symptom pattern 
noted on diagnostic evaluation was consistent with vascular 
dementia notwithstanding the in service head injury. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  Essentially, when the 
evidence is in relative equipoise, the veteran is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475; 
4, 114 Stat. 2096 (2000) (to be codified as amended at 5107); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The veteran's chronic brain syndrome with mild brain trauma 
is currently evaluated under Diagnostic Code 9304.  Under 
Diagnostic Code 9304, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304.

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Delerium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general formula for 
mental disorders.  Neurologic deficits or other impairments 
stemming from the same etiology (e.g., a head injury) shall 
be evaluated separately and combined with the evaluation for 
delirium, dementia, or amnestic or other cognitive disorder 
under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.126(c).

Under Diagnostic Code 8045, pertaining to brain disease due 
to trauma, purely neurologic disabilities are to be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of diagnosis of multi-
infarct dementia associated with brain trauma.  38 U.S.C.A. 
§ 4.124a, Diagnostic Code 8045.

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 31-40 is 
described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined in the DSM IV as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). 

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his service-connected 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered in 
light of the objective clinical evidence of record in 
conjunction with the pertinent rating criteria.  In this 
regard, the veteran complained of chronic headaches that are 
precipitated by stress.  The Board notes that VA examination 
was not significant for any remarkable neurological findings.   

The evidence reflects that the veteran's primary problem 
associated with his service-connected disability is deficits 
in judgment and behavior.  While examination has shown such 
deficits, there was no evidence of significant compromise of 
cognitive abilities attributable to the head injury.  On the 
most recent VA examination in July 2001, the examiner 
indicated that there was no indication of intellectual 
compromise before or after the head injury.  In this respect, 
the examiner indicated that the worsening cognitive status 
demonstrated by the veteran over the past 10 years, based on 
a review of the record and history provided, seems most 
reasonably attributed to the aging process, in general, and 
the veteran's vascular problems, in particular.  The vascular 
dementia is a disability for which service connection has not 
been granted.  Additionally the examiner indicated the 
deficits in judgment and behavior resulted in only moderate 
impairment and that the chronic brain syndrome had only a 
moderate impact on occupational attainment.  The Board noted 
that the GAF score of 40 to 45 encompassess both service 
connected and non-service connected disorders.  The veteran 
has reported complaints of flashbacks and nightmares related 
to his experiences in service.  However, the examiner 
indicated that while findings and complaints noted on 
examination reflect some remnants of post-traumatic stress 
disorder, these symptoms are not clinically suggestive of a 
current problem with post-traumatic stress disorder.  

Thus, while findings on mental status examination showed 
continued impairment associated with the service-connected 
disability, these findings do not show the degree of 
cognitive impairment as contemplated in the 70 percent 
evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  


ORDER

A higher evaluation for chronic brain syndrome with brain 
trauma is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

